DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 30 of prior U.S. Patent No. 11,034,523. This is a statutory double patenting rejection.
Terminal Disclaimer
The terminal disclaimer filed on June 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11/034,523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver 4,057,151 and in view of Schaefer 3,084,814.
In Re Claim 1, 4-7 and 9-16 Weaver teaches a bin sweep auger for breaking up a clump of granular material above an unloading sump in a storage bin, comprising: 					a backboard; (73)										a drive shaft (85) having an inner end and an outer end, wherein the drive shaft is positioned above the unloading sump (area under 24, Fig. 1, Fig. 2) in the storage bin (20); 				a drive unit (38) connected to the inner end of the drive shaft; 					an auger (115) having a driven shaft, an inner end, an outer end and an auger flighting (130),		wherein the driven shaft is rotatably connected to the backboard, (See Fig. 1) and 		wherein a  longitudinal axis of the drive shaft and a longitudinal axis of the driven shaft are concentric; (See Fig. 1) 												a flighting (74) extending from the drive shaft, wherein the flighting breaks up the clump of granular material when the drive shaft is rotated; 						
Weaver does not teach 	a clutch connected between the drive shaft and the driven shaft, wherein the clutch is configured for engaging or disengaging to selectively lock or unlock rotation of the drive shaft with the driven shaft; 
However, Schaefer teaches a clutch (67) connected between the drive shaft and the driven shaft, wherein the clutch is configured for engaging or disengaging to selectively lock or unlock rotation of the drive shaft with the driven shaft; (See Fig. 1 and Fig. 3)  and						wherein the clutch is comprised of a manual clutch; (See Fig. 1) and					the clutch is comprised of a fastener (67) that selectively connects the outer end of the drive shaft (66) to the inner end of the driven shaft (65), wherein the fastener removably extends through an aperture within the drive shaft and a corresponding aperture within the driven shaft; (See Fig. 1) and		the clutch is comprised of a fastener (67) that selectively connects the outer end of the drive shaft (66) to the inner end of the driven shaft (65); and							the fastener is comprised of a bolt (67); and								wherein the drive shaft includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the outer end of the drive shaft (66), wherein the driven shaft (65) includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the inner end of the driven shaft corresponding respectively to the first aperture and the second aperture of the drive shaft, wherein the clutch is engaged when the first fastener extends through the first aperture of the drive shaft and the first aperture of the driven shaft and when the second fastener extends through the second aperture of the drive shaft and the second aperture of the driven shaft, (See Fig. 1 and Fig. 3) and wherein the clutch is disengaged when the first fastener and the second fastener are removed from the first aperture and the second aperture respectively of the drive shaft and the first aperture and the second aperture respectively of the driven shaft whereby the drive shaft rotates freely from the driven shaft thereby not rotating the auger; (See Fig. 1 and Fig. 3) and											the first fastener and the second fastener are each comprised of a bolt (67); and				the clutch is comprised of a first fastener (67) and a second fastener (67) that selectively connect the inner end of the driven shaft (65) to the outer end of the drive shaft (66); and			wherein the drive shaft includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the outer end of the drive shaft (66), wherein the driven shaft (65) includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the inner end of the driven shaft corresponding respectively to the first aperture and the second aperture of the drive shaft, wherein the clutch is engaged when the first fastener extends through the first aperture of the drive shaft and the first aperture of the driven shaft and when the second fastener extends through the second aperture of the drive shaft and the second aperture of the driven shaft, (See Fig. 1 and Fig. 3) and wherein the clutch is disengaged when the first fastener and the second fastener are removed from the first aperture and the second aperture respectively of the drive shaft and the first aperture and the second aperture respectively of the driven shaft whereby the drive shaft rotates freely from the driven shaft thereby not rotating the auger; (See Fig. 1 and Fig. 3) and												engaging the clutch by inserting the first fastener through the first aperture of the drive shaft and the first aperture of the driven shaft, and inserting the second fastener through the second aperture of the drive shaft and the second aperture of the driven shaft; and 				disengaging the clutch by removing the first fastener from the first aperture of the drive shaft and the first aperture of the driven shaft, and removing the second fastener from the second aperture of the drive shaft and the second aperture of the driven shaft; (See Fig. 1 and Fig. 3) and				engaging the clutch by connecting the drive shaft to the driven shaft with the first fastener and the second fastener; and disengaging the clutch by removing the first fastener and the second fastener from the drive shaft and the driven shaft; (See Fig. 1 and Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a clutch connected between the drive shaft and the driven shaft in the bin sweep auger of Weaver as taught by Schaefer in order to ease connection of the drive shaft to the driven shaft and limit stresses on the drive shaft.
Claims 2, 3, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver/Schaefer as applied to Claim 1 and further in view of Gaalswyk 6,193,053.
In Re Claims 2, 3, 19 and 20, Weaver/Schaefer teach the bin sweep auger of Claim 1 as discussed above.
Weaver/Schaefer does teach wherein the clutch is comprised of a one way clutch.
However, Gaalswyk teaches a one way clutch (20, Fig. 4); and						the clutch is concentrically positioned with respect to the drive shaft (16) and the driven shaft (22); (See Fig. 3 and Fig. 4) and									wherein the drive unit is comprised of a reversible motor (12) that rotates the drive shaft in a first direction or a second direction; and									wherein the drive unit is comprised of a motor (12) connected to at least one gearbox (14) that rotates the drive shaft in a first direction or a second direction.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a one way clutch in the auger of Weaver/Schaefer as taught by Gaalswyk in order to improve control of material flow.
Regarding Claim 21, Schaefer teaches wherein the at least one gearbox is comprised of a first gearbox (19) connected to an unloading conveyor (5) and a second gearbox (8) connected to the first gearbox by a connecting shaft (79), wherein the drive shaft (66) extends from the second gearbox.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver/Schaefer as applied to claim 4 above, and further in view of Lange 5,782,310.
In Re Claim 8, Weaver/Schaefer teaches the auger of Claim 4 as discussed above.
Weaver/Schaefer does not teach the clutch including a bushing (66, Fig. 1) positioned between the drive shaft and the driven shaft.
However, Lange teaches clutch including a bushing (66, Fig. 1) positioned between the drive shaft (24a) and the driven shaft (24b).									
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a clutch comprising a bushing in the auger of Weaver/Schaefer as taught by Lange in order to protect the components.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver/Schaefer as applied to claim 1 above, and further in view of Averill et al. 2014/0252286.
In Re Claim 17, Weaver/Schaefer teaches the auger of Claim 1 as discussed above.
Weaver/Schaefer does not teach a clutch remote controlled to selectively engage or disengage.
However, Averill et al. teach a clutch remote controlled to selectively engage or disengage. (See Claim 12)
It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a clutch that is remote controlled in the auger of Weaver/Schaefer as taught by Averill et al. in order to reduce burden on the Operator.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver/Schaefer as applied to claim 1 above, and further in view of Lepp et al. 4,875,820.
In Re Claim 18, Weaver/Schaefer teaches the auger of Claim 1 as discussed above.
Weaver/Schaefer does not teach a mechanically actuated clutch by an actuator to selectively engage or disengage.
However, Lepp et al. teach a mechanically actuated clutch by an actuator (38) to selectively engage or disengage.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a clutch that manually actuated by an actuator in the auger of Weaver/Schaefer as taught by Lepp et al. in order to safely control the clutch.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver and in view of Schaefer.
In Re Claims 22-25, Weaver teaches a bin sweep auger for breaking up a clump of granular material above an unloading sump in a storage bin, comprising:							a backboard (73)										a drive shaft (85) having an inner end and an outer end, wherein the drive shaft is positioned above the unloading sump (Area under 24, Fig. 1 and 2) in the storage bin (20); 					a drive unit (38) connected to the inner end of the drive shaft;					an auger (115) having a driven shaft, an inner end, an outer end and an auger flighting (130), wherein the driven shaft is rotatably connected to the backboard, (See Fig. 1) and wherein a longitudinal axis of the drive shaft and a longitudinal axis of the driven shaft are concentric; (See Fig. 1, Fig. 2)		a flighting (74) extending from the drive shaft, wherein the flighting breaks up the clump of granular material when the drive shaft is rotated;
Weaver does not teach 	a manual clutch comprising a first fastener and a second fastener for selectively connecting the inner end of the driven shaft to the outer end of the drive shaft to selectively lock or unlock rotation of the drive shaft with the driven shaft;  		
However, Schaefer teaches a manual clutch comprised of a first fastener (67) and a second fastener (67) for selectively connecting the inner end of the driven shaft (65) to the outer end of the drive shaft (66) to selectively lock or unlock rotation of the drive shaft with the driven shaft; and			wherein the drive shaft includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the outer end of the drive shaft (66), wherein the driven shaft (65) includes a first aperture (See Aperture for 67, Fig. 1, Fig. 3) and a second aperture (See Aperture for 67, Fig. 1, Fig. 3) near the inner end of the driven shaft corresponding respectively to the first aperture and the second aperture of the drive shaft, wherein the manual clutch is engaged when the first fastener extends through the first aperture of the drive shaft and the first aperture of the driven shaft and when the second fastener extends through the second aperture of the drive shaft and the second aperture of the driven shaft, (See Fig. 1 and Fig. 3) and wherein the manual clutch is disengaged when the first fastener and the second fastener are removed from the first aperture and the second aperture respectively of the drive shaft and the first aperture and the second aperture respectively of the driven shaft whereby the drive shaft rotates freely from the driven shaft thereby not rotating the auger; (See Fig. 1 and Fig. 3) and										the first fastener and the second fastener are each comprised of a bolt (67); and				connecting the drive shaft to the driven shaft by inserting the first fastener through the first aperture of the drive shaft and the first aperture of the driven shaft, and inserting the second fastener through the second aperture of the drive shaft and the second aperture of the driven shaft; and 			disconnecting the drive shaft from the driven shaft by removing the first fastener from the first aperture of the drive shaft and the first aperture of the driven shaft, and removing the second fastener from the second aperture of the drive shaft and the second aperture of the driven shaft; (See Fig. 1 and Fig. 3) 
It would have been obvious to one having ordinary skill at the time the application was filed to add a manual clutch comprising a first fastener and a second fastener for selectively connecting the inner end of the driven shaft to the outer end of the drive shaft to selectively lock or unlock rotation of the drive shaft with the driven shaft in the bin sweep auger of weaver as taught by Schaefer in order to ease connection of the drive shaft to the driven shaft and limit stresses on the drive shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Shelton et al. teach a grain bin with a device for breaking up clumps.					Weaver et al. Re 26,863 and Laidig et al. teach grain bins with a bin sweep conveyor.			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652